PER CURIAM.
George G. Robinson, Sr., has filed in this court his suggestion for writ to prohibit The Honorable Warren A. Nelson from exercising jurisdiction in Case No. 66-3228 filed against him in the Criminal Court of Record, Duval County. The Respondent’s return reflects that prior to the issuance of rule nisi, Robinson moved the lower court for a change of venue and same was granted. Attached to the return is a copy of Respondent’s order transferring the cause to the Criminal Court of Record, Hills-borough County.
Prohibition, being a preventive rather than a corrective remedy, will not lie where there remains nothing to be done by the court or person to whom it is directed.1 Since the First District Court of Appeal has no appellate or supervisory jurisdiction over the Hillsborough County Criminal Court of Record, it is without jurisdiction to prohibit any action in that court.2 The Relator by his act of moving for a change of venue has divested this court of jurisdiction.
Being without jurisdiction, we hereby discharge rule nisi and dismiss the suggestion without prejudice.
RAWLS, Acting C. J., and JOHNSON and SPECTOR, JJ., concur.

. State ex rel. Jennings v. Frederick, 137 Fla. 773, 189 So. 1 (1939).


. Washington Federal Savings and Loan Association of Miami Beach v. State ex rel. Bradley, 155 So.2d 393 (Fla.App.3d, 1963).